The Savannah Bancorp, Inc. and Subsidiaries Financial Statement Section Index Page Number Index to Financial Statement Section F-1 Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets December 31, 2010 and 2009 F-3 Consolidated Statements of Operations for the Years Ended December 31, 2010, 2009 and 2008 F-4 Consolidated Statements of Changes in Shareholders' Equity for the Years Ended December 31, 2010, 2009 and 2008 F-5 Consolidated Statements of Cash Flows for the Years Ended December 31, 2010, 2009 and 2008 F-6 Notes to Consolidated Financial Statements F-7 Management’s Discussion and Analysis of Financial Condition and Results of Operations F-33 Selected Five-Year Financial Data – 2006-2010 Selected Financial Condition Highlights F-33 Selected Operating Highlights F-34 Selected Quarterly Data F-35 Market for Registrant's Common Equity and Related Shareholder Matters F-35 Stock Performance Graph F-36 Introduction F-37 Critical Accounting Estimates F-38 Results of Operations 2010 Compared with 2009 F-42 2009 Compared with 2008 F-43 Financial Condition and Capital Resources F-44 Loan Concentrations F-44 Liquidity and Interest Rate Sensitivity Management F-46 Off-Balance Sheet Arrangements F-46 Forward Looking Statements F-47 Cash Flow/Maturity Gap and Repricing Data
